            CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA
                                     Case No.: ________


 Marquitta R. Randle

                 Plaintiff,                         COMPLAINT

        vs.

 Consumer Portfolio Services Inc., Patrick
 K. Willis Company Inc. d/b/a American JURY TRIAL DEMANDED
 Recovery    Service,   and    Northland
 Recovery Bureau Inc.,

                 Defendants.


                                        COMPLAINT

       1.       Plaintiff Marquitta R. Randle brings this action alleging violations of the Fair

Debt Collection Practices Act (“FDCPA”); Article 9 of the Minnesota Uniform

Commercial Code (“UCC”); and Minnesota Common Law.

                                JURISDICTION AND VENUE

       2.       This Court has jurisdiction under 15 U.S.C. § 1692k and 28 U.S.C. §§ 1331

and 1367. Venue in this Judicial District is proper under 28 U.S.C. § 1391(b) because:

Plaintiff resides in this Judicial District; Defendants transact substantial business in this

Judicial District; and the events or conduct giving rise to the claims occurred in this Judicial

District.

                                           PARTIES

       3.       Plaintiff is a natural person, and citizen of the State of Minnesota.



                                                1
          CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 2 of 18




         4.    Defendant Consumer Portfolio Services Inc. (“CPS”) is a California

corporation with its principal place of business located 3800 Howard Hughes Pkwy, Suite

1400, Las Vegas, NV 89169. CPS is registered to do business in Minnesota under the

assumed name NewRoadsAutoLoans. CT Corporation System, Inc. is the registered agent

authorized to accept service on behalf of CPS at 1010 Dale Street North, St. Paul, MN

55117.

         5.    Defendant Patrick K. Willis Company, Inc. d/b/a American Recovery

Service (“American Recovery”) is a California corporation with its principal place of

business located at 3401 Fitzgerald Rd., Rancho Cordova, CA, 95742. Joel Levy is the

registered agent authorized to accept service at 2150 River Plaza Drive, Suite 450,

Sacramento, CA 95833.

         6.    American Recovery is licensed as a Repossession Agency in California,

license number 717.

         7.    Every two minutes American Recovery repossesses a vehicle.

         8.    American Recovery has repossessed 470,000 units through License Plate

Recognition (“LPR”) technology.

         9.    American Recovery is the most trusted asset recovery management solution

on the market.

         10.   American Recovery is the Original Nationwide Repossession Service and

contracts with nearly 800 recovery agents across the nation.

         11.   American Recovery offers repossession management services to financial

institutions across the nation – also known as repossession “forwarding”.


                                            2
           CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 3 of 18




       12.     American Recovery is engaged in a business, the principal purpose of which

is the enforcement of security interests.

       13.     American Recovery regularly enforces or attempts to enforce security

interests for other parties.

       14.     Defendant Northland Recovery Bureau, Inc. (“NRB”) is a Minnesota

corporation with its principal place of business and its registered office located at 1800

Highway 13 West, Burnsville, MN 55337.

       15.     NRB is a full-service collateral recovery company.

       16.     According to its website, NRB is: (a) a Certified Recovery Agent; (b) a

member of Allied Finance Adjusters; (c) a Certified Asset Recovery Specialist; (d) a

member of the Recovery Specialist Insurance Group; and (e) inspected by the Recovery

Industry Services Company.

       17.     NRB is engaged in a business, the principal purpose of which is the

enforcement of security interests.

       18.     NRB regularly enforces or attempts to enforce security interests for other

parties.

       19.     American Recovery and NRB regularly use the mail, roads, and telephone in

connection with the enforcement of security interests by operating tow truck vehicles,

transporting repossessed vehicles, engaging in telephone conversations with consumers

and creditors, and mailing correspondence, invoices, statements, and notices.

       20.     Federal court records indicate that American Recovery and NRB have been

sued on multiple occasions under the FDCPA.


                                             3
        CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 4 of 18




       21.    For purposes of 15 U.S.C. § 1692f(6), American Recovery and NRB are

“debt collectors” as defined in the FDCPA.

       22.    American Recovery were and NRB acting as debt collectors with respect to

Plaintiff and the security interests referenced in this Complaint.

                              FACTUAL ALLEGATIONS

SECURITY AGREEMENT

       23.    In April 2014, Plaintiff purchased a 2011 Chevrolet Malibu (the “Vehicle”).

       24.    The Vehicle was a “consumer good” under Minn. Stat. § 336.9-102(a)(23)

because Plaintiff bought and used the Vehicle for personal, family, or household purposes.

       25.    In connection with purchasing the Vehicle, Plaintiff entered into a retail

installment contract (the “Agreement”).

       26.    The Agreement was contemporaneously assigned to CPS.

       27.    Under the terms of the Agreement: (a) Plaintiff obtained a loan from CPS to

finance the Vehicle; (b) Plaintiff granted CPS a security interest in the Vehicle to secure

repayment of the loan; (c) Plaintiff was required to make 72 monthly installment payments

in the amount of $422.67; (d) the principal amount of the obligation was $17,960.98; and

(e) the credit service charge was $12,471.26.

       28.    The Agreement was a “security agreement” under Minn. Stat. § 336.9-

102(a)(74) because it provided for a security interest to CPS. Therefore, CPS was a

“secured party” as defined under Minn. Stat. § 336.9-102(a)(73).

       29.    Because Plaintiff’s obligations under the Agreement were incurred for

personal, family, or household purposes: (a) Plaintiff was a “consumer” as that term is


                                              4
        CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 5 of 18




defined by 15 U.S.C. § 1692a(3) and/or a person affected by a violation of the FDCPA; (b)

Plaintiff was a “consumer debtor” as that term is defined by Minn. Stat. § 336.9-102(a)(22);

(c) the Agreement was a “consumer goods transaction” under Minn. Stat. § 336.9-

102(a)(24); and (d) Plaintiff’s obligation under the Agreement was a “debt” as defined by

15 U.S.C. § 1692a(5).

       30.    Throughout the course of the Agreement, Plaintiff made numerous, late,

partial, and/or irregular payments to CPS.

       31.    CPS always accepted Plaintiff’s late payments.

       32.    When a secured party has repeatedly accepted late payments from the debtor

over the course of a loan, the secured party must notify the debtor that strict compliance

with the contract terms will be required before the secured party can lawfully enforce its

contract remedies for late payments. See Cobb v. Midwest Recovery Bureau Co., 295

N.W.2d 232, 236-37 (Minn. 1980). The notice is referred to as a “Cobb notice.” See Buzzell

v. Citizens Auto. Finance, Inc., 802 F. Supp. 2d 1014, 1021 (D. Minn. 2011).

       33.    The secured party must notify the debtor that: (a) strict compliance with the

time for payment will be required in the future; and (b) late payments will no longer be

accepted. See Cobb, 295 N.W.2d at 236.

       34.    After accepting the late payments, CPS never sent Plaintiff any Cobb notice,

strict compliance notice, notice that future late payments will not be accepted, or notice

warning Plaintiff that the Vehicle may be repossessed.

       35.    Plaintiffs never received any Cobb notice, strict compliance notice, late

payment notice, nor any notice mentioning repossession.


                                             5
        CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 6 of 18




       36.    Throughout the course of the Agreement, CPS allowed Plaintiff to fall behind

on the monthly payments and remain behind without requiring strict compliance with the

terms of the Agreement.

DEFENDANTS’ UNLAWFUL REPOSSESSION

       37.    Sometime prior to July 2, 2020, CPS hired, engaged, or sought the assistance

of American Recovery to acquire Plaintiff’s Vehicle through repossession.

       38.    Thereafter, American Recovery hired, engaged, or sought the assistance of

NRB to perform the actual repossession on behalf American Recovery and/or CPS.

       39.    On or around July 2, 2020, CPS, American Recovery, or NRB informed the

police that it would be repossessing Plaintiff’s Vehicle and that Defendants were lawfully

able to possess Plaintiff’s Vehicle.

       40.    At all relevant times, Plaintiff resided at Barcelona Apartment complex.

       41.    Barcelona Apartments is a controlled environment and unaccompanied

visitors are not allowed. Barcelona Apartments also prohibits loitering.

       42.    At Barcelona Apartments, Plaintiff had a personal parking space in a secured

and locked garage. The garage was only accessible with an electronic garage door opener

or a key, which the apartment issued to Plaintiff and other residents.

       43.    Barcelona Apartments limited access to the garage solely Plaintiff, other

residents in the garage, and apartment personnel. Such access was granted as part of the

monthly rent, which Plaintiff paid to Barcelona Apartments.

       44.    On or around July 2, 2020, Plaintiff’s Vehicle was located in her personal

parking space inside the apartment garage, which was secured, locked, and could only be


                                             6
          CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 7 of 18




accessed using a key or a garage door opener.

       45.    On or around July 2, 2020, NRB gained unauthorized access to the garage

by breaking into the garage through forcible entry.             Alternatively, NRB gained

unauthorized access to the garage by breaking into the garage through trickery, deceit,

misrepresentations, lies, and fraud.

       46.    Defendants never had authorization to enter the Barcelona Apartments

garage.

       47.    Defendants never had authorization to bring a tow truck in the Barcelona

Apartments garage.

       48.    On or around July 2, 2020, NRB repossessed Plaintiff’s Vehicle at the

request of American Recovery and/or CPS.

       49.    NRB breached the peace during the repossession because NRB unlawfully

trespassed onto private, secured, and locked property.

       50.    NRB breached the peace during the repossession because NRB gained

unauthorized access to the garage by breaking and entering into the garage through forcible

entry; or alternatively through trickery, deceit, misrepresentations, lies, and fraud.

       51.    NRB’s actions on July 2, 2020, as described above, were taken on behalf of

CPS and/or American Recovery.

       52.    After the repossession, Plaintiff contacted Defendants regarding the details

of the repossession, amounts due, and how to get the Vehicle back. CPS provided Plaintiff

with the phone number to American Recovery. Likewise, American Recovery directed

Plaintiff to NRB.


                                              7
        CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 8 of 18




       53.    Plaintiff was bounced around between the three Defendants.

       54.    Plaintiff informed Defendants that the repossession of her Vehicle was

wrongful and illegal, and demanded that Defendants release the Vehicle.

       55.    Defendants refused to release the Vehicle absent payment of money.

       56.    Plaintiff makes payments to CPS through its website via debit card.

       57.    CPS allows customers to pay by check, debit card, credit card, and cash at

certain locations.

       58.    There is nothing in the Agreement that prohibits Plaintiff from paying via

debit card.

       59.    To release Plaintiff’s car, CPS demanded that Plaintiff make payment via

certified funds or money order. CPS refused to allow Plaintiff through her debit card.

       60.    As a result of CPS’ demand, Plaintiff was forced to pay additional money

just to be able to make a payment to CPS.

       61.    As a result of CPS’ demand for a money order, Plaintiff was delayed from

paying CPS. The added delay caused Plaintiff to be without her Vehicle for additional time.

       62.    CPS’ conduct violated Minn. Stat. §336.9-610 because it is not commercially

reasonable to demand payment by money order for an additional when it is not allowed by

contract and when CPS always accepted payment via other means.

       63.     only and refuse to provide the wire information; (g

       64.    Plaintiff was shocked and surprised by Defendants’ conduct because CPS

had always accepted late payments from Plaintiff.

       65.    CPS accepted late payments from Plaintiff even though Plaintiff was


                                             8
        CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 9 of 18




multiple months past due.

      66.     Defendants illegally and wrongfully repossessed Plaintiff’s Vehicle.

       67.    At all times, American Recovery was acting as an agent for CPS, acting on

CPS’s behalf, and acting at CPS’s request and instruction.

       68.    American Recovery represented to Plaintiff and to third parties that it was

acting on behalf of CPS.

       69.    At all times, NRB was acting as an agent for CPS and/or American Recovery,

acting on behalf of CPS and/or American Recovery, and acting at the request and

instruction of CPS and/or American Recovery.

       70.    NRB represented to Plaintiff and to third parties that it was acting on behalf

of CPS and American Recovery.

       71.    Defendants knew or reasonably should have known that each of the

Defendants had been sued in the past for wrongful repossession and violations of the

FDCPA.

       72.    Defendants’ actions were ratified and/or authorized because: (a) any

Defendant could have released the Vehicle; (b) Defendants refused to release the Vehicle;

(c) Defendants refused to return the Vehicle to Plaintiff without the payment of money; (d)

CPS accepted and retained the Vehicle from NRB and American Recovery after

repossession; (e) American Recovery accepted and retained the Vehicle from NRB after

repossession; (f) Defendants could have prevented the repossession by performing even a

cursory review of the data, as opposed to simply relying on inaccurate electronic data; and

(g) Defendants allowed the Vehicle to be taken through breach of the peace.


                                             9
        CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 10 of 18




DAMAGE, HARM, AND INJURIES

       73.     Plaintiff has suffered actual damages, tangible injuries, and intangible

injuries as a result of Defendants’ unlawful and wrongful repossession.

       74.     Since the repossession CPS has been reporting the repossession to credit

reporting agencies (commonly referred to as “credit bureaus”).

       75.     Vehicle repossessions are considered derogatory marks on a consumer’s

credit file and can have serious negative impacts on consumer’s credit score. See Experian,

How Does Repossession Work?, https://www.experian.com/blogs/ask-experian/how-does-

repossession-work/ (Feb. 7, 2021, 3:30 pm). In fact, “on its own a repossession can cause

your [credit] score to plummet”. Id (emphasis added).

       76.     “An auto repossession can negatively affect your credit in numerous ways.

It also can be costly and disruptive—with effects that may linger for years to come.” See

Experian,       How        Does       a      Repossession        Affect      Your       Credit?,

https://www.experian.com/blogs/ask-experian/how-does-a-repossession-affect-your-

credit/ (Feb. 7, 2021, 3:40 pm). “Damage to your credit can make it more difficult for you

to secure loans and credit going forward.” Id.

       77.     CPS’ report of the wrongful repossession on Plaintiff’s credit report

negatively impacted Plaintiff’s credit score. As a result of the credit report, CPS impeded

Plaintiff’s ability to obtain lower-cost credit, to obtain other loans, to find a job, and to find

housing.

       78.     Defendants stole and converted Plaintiff’s property.




                                               10
       CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 11 of 18




       79.    Defendants’ conduct interfered with, interrupted, invaded, and deprived

Plaintiff of the use, possession, and enjoyment of her personal property, specifically the

Vehicle.

       80.    Defendants’ conduct caused Plaintiff emotional distress, including anger,

inconvenience, confusion, embarrassment, fear, annoyance, aggravation, nuisance,

anxiety, and agitation.

       81.    It was highly offensive, intrusive, and invasive for Defendants to repossess

Plaintiff’s Vehicle by: (a) gaining unauthorized access to Plaintiff’s secured and locked

garage; (b) breaking and entering into the garage through trickery, deceit,

misrepresentations, lies, and fraud; (c) breaking into the garage through forcible entry; and

(d) unlawfully trespassing onto secured and locked property.

       82.    Defendants caused an intrusion upon Plaintiff’s privacy and seclusion.

       83.    All of Plaintiff’s above-referenced injuries—both tangible and intangible—

are actual, concrete injuries that are widely recognized by the United States Supreme Court,

United States Court of Appeals for the Eighth Circuit, and the United States District Court

for the District of Minnesota.

                              COUNT I
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                (Defendants American Recovery and NRB)

       84.    Plaintiff restates and re-alleges the preceding allegations of this Complaint.

       85.    American Recovery and NRB used unfair or unconscionable means to

enforce a security interest against Plaintiff by taking or threatening to take certain

nonjudicial action to effect dispossession of the property belonging to Plaintiff when


                                             11
         CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 12 of 18




American Recovery and NRB had no present right to possession of the property, which

they claimed as collateral through an enforceable security interest.

         86.   Specifically, American Recovery and NRB engaged in a self-help

repossession of the Vehicle belonging to Plaintiff without the present legal right to possess

and/or take the Vehicle.

         87.   American Recovery and NRB did not have the legal right to possess the

Vehicle because CPS failed to send Plaintiff the proper notice prior to repossession.

         88.   American Recovery and NRB did not have the legal right to possess the

Vehicle because American Recovery and NRB obtained the Vehicle through breach of the

peace.

         89.   American Recovery’s and NRB’s conduct violated 15 U.S.C. § 1692f(6).

         90.   As a result of American Recovery’s and NRB’s violations of the FDCPA,

Plaintiff is entitled to actual damages, statutory damages up to $1,000.00, and reasonable

attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(1)-(3).

                                   COUNT II
                      VIOLATIONS OF MINN. STAT. § 336.9-609
                           UNLAWFUL REPOSSESSION
                                (All Defendants)

         91.   Plaintiff restates and re-alleges the preceding allegations of this Complaint.

         92.   CPS failed to send Plaintiff the proper notice after CPS had repeatedly

accepted late payments from Plaintiff. As a result, Defendants had no present right to

possess Plaintiff’s Vehicle.

         93.   Therefore, Defendants’ self-help repossession of Plaintiff’s Vehicle was



                                              12
          CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 13 of 18




conducted without compliance with Minnesota law (i.e., in violation of Minn. Stat. § 336.9-

609).

        94.      As a result of Defendants’ violations of Minn. Stat. § 336.9-609, and

pursuant to Minn. Stat. § 336.9-625, Plaintiff is entitled to actual damages and statutory

damages in the amount of the credit service charge under the agreement plus ten percent

(10%) of the principal amount of the obligation under the loan agreement.

                                    COUNT III
                        VIOLATIONS OF MINN. STAT. § 336.9-609
                              BREACH OF THE PEACE
                                  (All Defendants)

        95.      Plaintiff restates and re-alleges the preceding allegations of this Complaint.

        96.      NRB, acting in its capacity on behalf of CPS and/or American Recovery,

breached the peace in violation of Minn. Stat. § 336.9-609 by:

              a. gaining unauthorized access to Plaintiff’s secured and locked garage;

              b. breaking and entering into the garage through trickery, deceit,
                 misrepresentations, lies, and fraud; or alternatively, by breaking into the
                 garage through forcible entry; and

              c. unlawfully trespassing onto secured and locked property.

        97.      Defendants’ conduct violated Minn. Stat. § 336.9-609. See Bloomquist v.

First Nat’l Bank of Elk River, 378 N.W. 2d 81, 86 (Minn. App. 1985) (breaking and

entering debtor’s property to repossess collateral constituted a breach of the peace);

Thompson v. First State Bank of Fertile, 709 N.W. 2d 307, 311 (2006) (holding that

entering a closed building or a closed gate to repossess collateral can be a breach of the

peace).



                                                13
         CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 14 of 18




         98.      The duty to conduct self-help repossessions without breaching the peace is a

nondelegable obligation of creditors under Minnesota law. Therefore, CPS is liable to

Plaintiff to the full extent of the liability of American Recovery’s and NRB’s breach of the

peace.

         99.      As a result of Defendants’ violations of Minn. Stat. § 336.9-609, and

pursuant to Minn. Stat. § 336.9-625, Plaintiff is entitled to actual damages and statutory

damages in the amount of the credit service charge under the Agreement plus ten percent

(10%) of the principal amount of the obligation under the loan Agreement.

         100.     As a direct and proximate result of Defendants’ breach of the peace, Plaintiff

has suffered damages in an amount to be determined at trial.

                                           COUNT IV
                                         CONVERSION
                                         (All Defendants)

         101.     Plaintiff restates and re-alleges the preceding allegations of this Complaint.

         102.     At all relevant times, Plaintiff was entitled to the exclusive use, possession,

and enjoyment of her Vehicle.

         103.     At the time of repossession, Defendants did not have the present right to use,

take possession of, or move the property belonging to Plaintiff—in this case, her Vehicle.

         104.     By unlawfully repossessing the Vehicle, Defendants:

               a. Intentionally deprived, invaded, and interfered with the use, possession, and
                  enjoyment of property belonging to Plaintiff, without a claim of right;

               b. Took control and possession of the Vehicle without Plaintiff’s consent;

               c. Deprived Plaintiff of the use of her Vehicle; and



                                                 14
        CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 15 of 18




           d. Substantially intermeddled with property belonging to the Plaintiff, without
              a claim of right.

       105.      Defendants converted property belonging to Plaintiff for their own use and

benefit by unlawfully repossessing the Vehicle.

       106.      Defendants’ conduct was done intentionally, unreasonably and without

justification.

       107.      As a direct and proximate result of Defendants’ conversion, Plaintiff has

been deprived of the use and possession of her Vehicle and damaged in an amount to be

determined at trial.

                                         COUNT V
                                  INVASION OF PRIVACY
                                      (All Defendants)

       108.      Plaintiff restates and re-alleges the preceding paragraphs of this Complaint.

       109.      Congress explicitly recognized a person’s right to privacy in financial and

collection matters in passing the FDCPA and the Gramm-Leach Bliley Act. See 15 U.S.C.

§ 1692(a) (“Abusive debt collection practices contribute . . . to invasions of individual

privacy.”); see also 15 U.S.C. § 6801(a).

       110.      Defendants intentionally and/or negligently interfered with the solitude,

seclusion, and/or private concerns or affairs of Plaintiff by: (a) breaking into Plaintiff’s

secured, and locked garage; (b) repossessing her Vehicle through breaching the peace,

including gaining unauthorized access to Plaintiff’s Vehicle; and (c) by informing third

parties that Plaintiff’s Vehicle could be lawfully repossessed as a result of non-payment.

       111.      Plaintiff had a reasonable expectation of privacy in her solitude, seclusion,



                                               15
        CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 16 of 18




private concerns, private affairs, and financial information.

       112.   Defendants’ above-described conduct resulted in multiple intrusions and

invasions of Plaintiff’s privacy.

       113.   The intrusions and invasions of Plaintiff’s privacy occurred in a way that

would be highly offensive to a reasonable person in Plaintiff’s position.

       114.   Defendants intentionally and/or negligently caused emotional harm to

Plaintiff by engaging in highly offensive conduct in the course of collecting any alleged

debt or secured interest, thereby invading, and intruding upon Plaintiff’s rights to privacy.

       115.   As a result of Defendants’ conduct, Defendants invaded Plaintiff’s privacy

and right to financial privacy.

       116.   As a direct and proximate result of Defendants’ invasion of privacy, Plaintiff

has suffered damages in an amount to be determined at trial.

                                    JURY DEMAND

       117.   Plaintiff is entitled to and hereby demands a trial by jury. See U.S. Const.

amend. VII; Fed. R. Civ. P. 38.

       WHEREFORE, Plaintiff Marquitta R. Randle demands a trial by jury and prays

for judgment against Defendants CPS, American Recovery, and NRB as follows:

   1. Awarding judgment against Defendants in an amount to be determined at trial;

   2. Awarding Plaintiff actual damages, statutory damages, and reasonable attorneys’
      fees and costs pursuant to 15 U.S.C. §§ 1692k(a)(1)–(3) against American Recovery
      and NRB;

   3. Awarding Plaintiff actual damages and statutory damages under Minn. Stat. §
      336.9-625 against Defendants;



                                             16
    CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 17 of 18




4. Awarding Plaintiff damages against Defendants caused by Defendants’ conversion
   of Plaintiff’s property;

5. Awarding Plaintiff damages against Defendants caused by Defendants’ invasion of
   privacy;

6. Awarding Plaintiff any costs, litigation expenses, disbursements, and allowable
   attorneys’ fees; and

7. Awarding Plaintiff such other and further relief as the Court deems proper, just, and
   equitable.

                                              TARSHISH CODY, PLC

   Dated: June 29, 2021                By:    s/ Adam R. Strauss
                                              Adam R. Strauss (#0390942)
                                              ars@attorneysinmn.com
                                              Benjamin W. Tarshish (#0392691)
                                              btarshish@attorneysinmn.com
                                              6337 Penn Avenue South
                                              Minneapolis, Minnesota 55423
                                              Telephone: (952) 361-5556
                                              Facsimile: (952) 361-5559
                                              ATTORNEYS FOR PLAINTIFF




                                         17
CASE 0:21-cv-01530-ECT-ECW Doc. 1 Filed 06/30/21 Page 18 of 18
